Filed 8/18/22 Conservatorship of J.D. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    Conservatorship of the Person of J.D.

    TULARE COUNTY PUBLIC GUARDIAN,                                                           F083415

             Plaintiff and Respondent,                                         (Super. Ct. No. VPR048411)

                    v.
                                                                                          OPINION
    J.D.,

             Objector and Appellant.



                                                   THE COURT*
            APPEAL from an order of the Superior Court of Tulare County. Nathan D. Ide,
Judge.
            Linda J. Zachritz, under appointment by the Court of Appeal, for Objector and
Appellant.
            Jennifer M. Flores, County Counsel, John A. Rozum, Chief Deputy County
Counsel, and Jason Chu, Deputy County Counsel, for Plaintiff and Respondent.
                                                        -ooOoo-




*           Before Hill, P. J., Poochigian, J. and Snauffer, J.
       In conservatorship proceedings under the Lanterman-Petris-Short Act (the
LPS Act) (Welf. & Inst. Code, § 5000 et seq.),1 the trial court found appellant, J.D., to be
“gravely disabled” due to a mental disorder, whereupon the court granted the petition to
continue appellant’s conservatorship and reappoint respondent Tulare County Public
Guardian (respondent or county) as the conservator of appellant’s person. J.D. argues
that (1) the trial court’s finding that he was gravely disabled was not supported by
substantial evidence, and (2) the trial court erred in authorizing the county to consent to
psychiatric treatment, including administration of medication, because substantial
evidence did not support the finding that he lacked the capacity to give informed consent.
The county disagrees on both accounts. We affirm.
                     FACTUAL AND PROCEDURAL HISTORY
       J.D. is a 49-year-old male who has been on successive LPS Act conservatorships,
on a temporary basis starting on June 13, 2017, and continuing on a permanent basis from
July 11, 2017. The permanent conservatorship has been reviewed and continued by the
trial court every six months since July 11, 2017. Each order continuing J.D.’s
conservatorship has included imposition of disabilities,2 including a suspension of his
right to refuse antipsychotic, neuroleptic, and/or psychotropic medication. Most recently,
on July 2, 2021, the county petitioned for continuation of J.D.’s conservatorship and
reappointment as conservator, alleging that J.D. was gravely disabled (§ 5008) and lacked
the capacity to give informed consent to treatment of his grave disability, including
through the use of antipsychotic, neuroleptic, and/or psychotropic medication.

1      All statutory references are to the Welfare and Institutions Code.
2      The LPS Act allows a trial court to impose “disabilities” upon a conservatee—i.e.,
temporary suspensions of or limitations on a conservatee’s statutorily identified rights—
as needed (§ 5357). For example, section 5357, subdivision (d), identifies “[t]he right to
refuse or consent to treatment related specifically to the conservatee’s being gravely
disabled” as one of the rights that may be suspended in imposing a disability. The power
to exercise that right may then be granted to the conservator. (§ 5357.)


                                             2.
          As part of the six-month review process, and in anticipation of the July 2, 2021
petition, the county filed declarations of J.D.’s case manager, conservatorship
investigator, and two reviewing doctors, recommending reappointment of the
conservator. The case manager and conservatorship investigator filed a declaration,
opining that J.D. was gravely disabled “[a]s a result of a … mental disorder … and is[]
[¶] [u]nable to provide for his … basic personal needs …; and is [¶] [u]nwilling … of
accepting treatment voluntarily; and is [¶] [i]ncapable of consenting to receiving
antipsychotic medications ….” The declaration further detailed that J.D. was previously
diagnosed with schizoaffective disorder, bipolar type; cannabis abuse; other stimulant
dependence; and anxiety disorder. It alleged J.D. exhibited a “[g]ross denial of illness,”
“[p]oor judgement,” “[p]reoccupation,” and “[r]espond[ed] to auditory hallucinations.” It
alleged further that J.D. “[l]ack[ed] capacity to consent to administration of antipsychotic
… medications,” previously refused outpatient treatment, could not cook for himself, had
no realistic plan for obtaining meals, clothing, or shelter, had been evicted from a prior
residence due to inappropriate behavior, and “[s]plurge[d] on items leaving nothing for
food or rent.” The declaration concluded that the least restrictive level of care required to
treat J.D.’s condition was a community care facility empowered to consent to
administration of antipsychotic, neuroleptic, and/or psychotropic medications on his
behalf.
          Two medical doctors filed declarations concurring in the medical diagnoses set out
in the case manager and conservatorship investigator’s declaration with one doctor noting
that J.D.’s cannabis dependence and stimulant dependence were both in remission. Both
doctors further opined that J.D. was gravely disabled as a result of a mental disorder and
was incapable of accepting treatment voluntarily, consenting to receiving antipsychotic
medications, or providing for his basic needs.
          On July 20, 2021, the trial court held an initial hearing on the reappointment
petition. J.D.’s public defender requested a contested hearing on the petition. The

                                               3.
contested hearing was set for September 14, 2021, and the conservatorship, the county’s
guardianship, and the previously imposed disabilities were continued until that date.
       On September 14, 2021, the trial court held the contested hearing on the
conservatorship petition. The parties stipulated that the court could consider a redacted
psychodiagnostic report prepared by Elaine Guerrero Clar, Psy.D., dated August 16,
2021. The report outlined J.D.’s disorders and conditions: schizoaffective disorder,
bipolar type, cannabis dependence, stimulant dependence, and anxiety disorder. The
redacted report explained that Clar relied upon J.D.’s psychosocial history,
hospitalization records, prior conservatorship investigation, and notes from J.D.’s board
and care facility. The summary of those records was the only portion of the report to be
redacted. The report detailed Clar’s mental status examination of J.D. J.D. was advised
of the nature and purpose of the interview, and he acknowledged his understanding and
gave his assent to the interview.
       J.D.’s posture was appropriate, his hygiene was adequate, his attire was
appropriate for the weather, and he was cooperative in nature. “He presented as confused
at times, as he provided responses that were out of context to past, present, and future.”
J.D. appeared to have difficulty understating questions and Clar “repeated … and
re[]worded various inquiries on multiple occasions …” for his benefit. He did not always
respond to inquiries without prompting and his responses were occasionally
nonresponsive. For instance, when asked how he would get transportation, he responded,
“ ‘yeah.’ ” Clar described his thought process as “circumstantial, for instance, he was
able to name various foods he could make, and how much income he believed he had,
however, [he] was unable to describe steps to obtaining food nor money for finances.”
       J.D. “demonstrated anxious behavior,” reported his mood as anxious, and stated
that the previous day his anxiety was ranked a “7 out of 10, with 10 being the highest
level of anxiety.” He denied auditory hallucinations but “reported having ongoing
paranoia regarding someone wanting to strike him daily, due to a past assault. While he

                                             4.
demonstrated fair insight into his mental illness, he evidenced poor judgment as seen in
his lack of thoughtfulness into a future viable plan of self-care.”
       With regard to compliance with treatment, Clar reported that J.D.

       “was knowledgeable in the various psychotropic medications he is
       administered. He demonstrated understanding the purpose of the
       medication[s] and how they affect him. However, he was uncertain as to
       how to obtain the medications that are currently prescribed to him if LPS
       [c]onservatorship were to be terminated. He reported that he could go to
       the Veteran’s Affairs but was uncertain how to obtain transportation to the
       office. In addition, he was unsure how to obtain a pharmacy in order to
       refill medications. When discussing mental health treatment and
       therapeutic intervention, he was often quiet and did not participate in
       feedback regarding a future plan to comply with treatment. At one point,
       he was asked what a plan may be in order to take his medications as
       prescribed. He stated, he would ask his father to call him, however, he also
       mentioned that his father’s phone number is blocked, and he sometimes
       does not accept [J.D.]’s calls. Should [J.D.]’s LPS [c]onservatorship be
       terminated, it is unlikely that [he] would be successful in complying with
       treatment.”
       Clar further opined that J.D. was unable to articulate a viable plan for self-care.
J.D. told Clar that he wanted to live at “an apartment, a men’s shelter, [his] family home,
or [a] friend’s home and become his own payee.” However, J.D. was “uncertain as to
steps in locating an apartment, nor was he able to identify a city he would like to live in.
When he was asked how he would be transported, he was uncertain.” Clar further
expressed doubt that J.D. could manage his own finances and related a report from the
team leader of the board and care facility where J.D. lived: “there was a recent situation,
where [J.D.] had requested funding from his public guardian for a mobile phone. It was
later learned that he spent these designated funds on miscellaneous items, rather than the
intended expense.” For those reasons, Clar opined that J.D. was “not capable of living
independently due to his impaired functioning, poor judgment, and lack of a viable plan
for self-care.”




                                              5.
       Clar summarized her findings and opinions regarding J.D.’s history and needs:
J.D. was originally placed on an LPS conservatorship as a “result of nonadherence to
psychotropic medications and subsequent[]ongoing psychotic symptoms to the point of
aggression, paranoia[,] and suicidal intent. … [M]ost recently [he] ha[d] been very
compliant with treatment.” The board and care facility was then working on an
application to transfer him to a facility that offered increased independence while
maintaining his psychiatric needs. Despite his progress, J.D. required the structure of an
LPS conservatorship to care for his basic needs because he displayed “no insight into his
mental illness or need for mental health treatment … [and] he was unable to provide a
viable plan of self-care if released from his LPS [c]onservatorship.” Clar opined that J.D.
appeared to be mentally ill and gravely disabled and is impaired in autonomous judgment
and capacity. She recommended that J.D.’s conservatorship be continued, that he be
committed to a community care facility, and that the conservator be granted the power to
consent to treatment on his behalf, to include administration of antipsychotic, neuroleptic,
and/or psychotropic medications.
       J.D. testified at the contested hearing.3 He had been living at a board and care
facility for approximately one- and one-half years. At the facility, J.D. was permitted to
come and go as long as he returned by 7:00 p.m. every night. He had never violated the
curfew. If no longer subject to a conservatorship, J.D. would choose to live with his
parents or “stay in a motel until [he could] get [his] own place.” He had not spoken to his

3      Repeatedly during J.D.’s testimony, his responses appear to reflect that he had
trouble understanding the question. For instance, when asked where he resided, if he was
taking medication for mental illness, how long he had been in compliance with his
medication, whether he had a mental illness, whether he had been hospitalized since his
conservatorship began, and more, J.D. answered “I’m sorry?” or “I’m sorry, what?”
before answering the question. County counsel commented on the issue: “One concern,
however, and it may not be captured by the reporter’s transcript, is the hesitancy in—I
interpret confusion, demonstrated by [J.D.] to answer simple questions asked by, both,
counsel and myself.”


                                             6.
parents about living with them and had never lived in a hotel before. To find a place to
live more permanently, J.D. would get a “newspaper and look[] for an address for a
realtor [to] see what they had.” J.D. understood that he would have to pay for housing.
He planned to spend about $1,000 per month of his $3,100 veteran’s disability check on
housing. J.D. had lived on his own for a couple years in the past and knew how to create
a budget. He anticipated spending $200 per month on food and $200 per month on
clothing. He knew that he could buy groceries at a supermarket and clothing at a
department store. J.D. had previously grocery shopped and cooked for himself. He could
cook pancakes, hot dogs, and hamburgers for himself. He understood that he needed to
eat three meals per day.
          J.D. had not contacted the Department of Veterans Affairs since being subject to
the conservatorship. However, he knew that he had been to the Fresno office once before
and planned to go there using public transportation. J.D. did not currently have a bus
pass but he understood that he could obtain a bus pass through the county’s mental health
office.
          J.D. understood that he had a mental illness, specifically “bipolar schizoaffective”
disorder. J.D. could recognize when his symptoms began to become overwhelming. He
would get “kind of worked up.” But that symptom had not occurred frequently in the last
year because he was taking the “good meds.”
          J.D. took medication for his mental illness. He took that medication twice per day,
at 8:00 a.m. and 5:00 p.m. He had been voluntarily taking his medication for “a long
time” and would continue to do so if no longer subject to a conservatorship. Prior to his
conservatorship, J.D. was hospitalized “quite a few times.” Since he began his
conservatorship, he had not been hospitalized pursuant to section 5150. If no longer
subject to a conservatorship, he would take steps to keep himself stable. He would go to
the county’s mental health office and talk to a psychiatrist to obtain a prescription for
medication and fill the prescription at a supermarket that contained a pharmacy. He had

                                                7.
gone to a supermarket to fill a prescription once before. He did not presently have an
account at a pharmacy, but he expressed that “hopefully, [he was] going to get it going.”
J.D. planned to walk or take the bus to the supermarket to obtain his medication.
       J.D. explained that he wanted to no longer be subject to the conservatorship
because it had been ongoing for four years, he had done a good job at the board and care
facility, and he was ready to move on. He explained that he originally accepted the
conservatorship because he had been living on the street for 10 months.
       On that record, the trial court found that “[e]vidence beyond a reasonable doubt
establishe[d] that [J.D. was] gravely disabled as a result of a mental disorder. [¶] And
“[c]lear and convincing evidence establishe[d] that [J.D. did] not have the capacity to
give informed consent to treatment specifically related to his grave disability ….” The
trial court explained that J.D. had a mental disability that resulted in him being unable to
take care of himself outside of a structured environment. The court was “not convinced
that [J.D.] ha[d] a viable plan for self-care [and therefore concluded] [t]hat [J.D.]
remain[ed] in need of … conservatorship” and that the care plan then in place was the
least restrictive sufficient to meet his mental health needs. The court therefore extended
J.D.’s conservatorship for one year and approved the individual treatment plan filed on
May 28, 2021. The trial court’s written order further reappointed the county as
conservator and granted the county the power to require J.D. to “[r]eceive treatment
related specifically to remedying or preventing the recurrence of [J.D.’s] being gravely
disabled, including antipsychotic/neuroleptic/psychotropic medication.” The trial court
suspended J.D.’s right to refuse treatment for the same.
                                       DISCUSSION
       J.D. contends that substantial evidence does not support the trial court’s
conclusions that he was gravely disabled and that he lacked the capacity to give informed
consent to treatment of his mental health disorder with psychotropic medication. The
county disagrees, as do we.

                                              8.
       I. Gravely Disabled
       Under the LPS Act, “[w]hen a treatment professional determines a person is
gravely disabled and unwilling or unable to accept treatment voluntarily, the county’s
public guardian may petition to establish a conservatorship.” (Conservatorship of Eric B.
(2022) 12 Cal.5th 1085, 1095, citing § 5352.) A person is considered “ ‘gravely
disabled’ ” when he or she, “as a result of a mental health disorder, is unable to provide
for his or her basic personal needs for food, clothing, or shelter.” (§ 5008,
subd. (h)(1)(A);4 see Conservatorship of Carol K. (2010) 188 Cal.App.4th 123, 134, 135
[grave disability standard is disjunctive, meaning evidence of inability to provide food,
clothing, or shelter suffices].) If the trial court concludes beyond a reasonable doubt that
a person is gravely disabled, it appoints a conservator to provide individualized treatment,
supervision, and placement (§§ 5350, 5350.1), imposes “disabilities” as needed (§ 5357),
and determines the “least restrictive alternative placement …” (§ 5358, subd. (a)(1)(A)).
(See Eric B., at pp. 1095–1096.)
       An LPS conservatorship of a gravely disabled person automatically expires after
one year. (§ 5361.) Thereafter, the conservator may petition to reestablish the
conservatorship for additional one-year periods. (Ibid.) The focus of an LPS
conservatorship reappointment is “on a conservatee’s current needs and condition.”
(Conservatorship of Ben C. (2007) 40 Cal.4th 529, 543; accord, § 5361 [to reappoint a
conservator, “two physicians or licensed psychologists” must opine “that the conservatee
is still gravely disabled as a result of [a] mental disorder”], italics added.)
       On review, “we apply the substantial evidence standard to determine whether the
record supports a finding of grave disability. The testimony of a single witness may be
sufficient to support such a finding. [Citation.] We review the record as a whole in the


4     An alternate method of proving a person is gravely disabled is provided by statute.
(§ 5008, subd. (h)(1)(B).) It is not at issue in this case.


                                               9.
light most favorable to the trial court judgment to determine whether it discloses
substantial evidence. Substantial evidence, which is evidence that is reasonable, credible,
and of solid value, also includes circumstantial evidence.” (Conservatorship of Carol K.
(2010) 188 Cal.App.4th 123, 134.) In reviewing the record for substantial evidence, we
presume the existence of every fact that the trier of fact could have reasonably deduced
from the evidence. (People v. Johnson (1980) 26 Cal.3d 557, 576.) But we do not
resolve conflicts in the evidence or reweigh the evidence, nor do we reevaluate the
credibility of witnesses, as “those functions are reserved for the trier of fact.” (People v.
Riley (2015) 240 Cal.App.4th 1152, 1163.)
       As a preliminary matter, J.D. admitted below that he suffers from a mental
disorder. He does not contest that portion of the trial court’s finding. Instead, he argues
that Clar’s report is “flawed to the extent it cannot be considered credible” regarding
J.D.’s ability to provide for his basic needs. Specifically, J.D. first contrasts the portion
of Clar’s report that indicates J.D. demonstrated “fair insight into his mental illness” with
her later conclusion in the same report that “[h]e display[ed] no insight into his mental
illness or need for mental health treatment.” Second, he argues that Clar’s conclusion
that J.D.’s “ ‘prognosis for improvement remains poor’ ” was inconsistent with her
finding that J.D. had “fair insight into his mental illness” and was knowledgeable about
his medications and their purposes and effects. Third and finally, J.D. argues that Clar’s
opinions that J.D. was unable to provide food, shelter, and clothing for himself were at
odds with J.D.’s presentation in the courtroom such that Clar’s report was not credible
and could not constitute substantial evidence.
       The county responds that acceptance of J.D.’s argument would require us to do
that which we are not permitted to do, reweigh the evidence and substitute our own
judgment for that of the trial court.
       Again, our role is to determine whether the trial court’s conclusions were
supported by substantial evidence—we determine whether, in the light most favorable to

                                              10.
the court’s decision, the evidence in support of the decision was capable of being
credited, if so, we affirm even if a rational trier of fact could have reached a different
decision. Here, even though Clar’s report contained some inconsistency regarding J.D.’s
level of insight into his mental illness, it was not so flawed as to be entirely unworthy of
credit. Clar described J.D.’s ongoing paranoia, compromised judgment in financial
matters, and inability to prepare a viable plan for self-care, including specific details
regarding how he would obtain food or medication or how he planned to comply with
future treatment needs. Beyond that which J.D. told Clar regarding his self-care plan
upon release, his testimony regarding his self-care plan included his planned
transportation method, but provided little additional detail. The trial court agreed, stating
that “while [J.D.] was able to describe a general budget and what things would cost, …
all of his answers were fairly vague.” The trial court acknowledged J.D.’s apparent
increased capacity to respond to questions since the interview, but also noted J.D.’s
symptoms in the past year and echoed Clar’s concern that J.D. would be “unable to
actually follow through and take care of himself … outside of a structured environment.”
Accordingly, the court was “not convinced that [J.D.] ha[d] a viable plan for self-care.”
       The trial court found Clar’s report to be reliable and credible. J.D.’s arguments
provide no basis to disturb that finding. (See Conservatorship of S.A. (2020) 57
Cal.App.5th 48, 55 (S.A.).) The trial court’s conclusion that J.D. was gravely disabled
was supported by substantial evidence.
       II. Powers and Disability Regarding Consent Psychiatric Treatment
       The trial court found by “[c]lear and convincing evidence … that [J.D. did] not
have the capacity to give informed consent to treatment specifically related to his grave
disability ….” It therefore granted the county “the power to require [J.D.] to … [¶] …
[r]eceive treatment related specifically to remedying or preventing … recurrence of [his]
being gravely disabled, including antipsychotic/neuroleptic/psychotropic medication” and
imposed a disability on J.D., suspending his right to refuse the same. J.D. contends this

                                              11.
order was not supported by substantial evidence “and … was not even recommended by
the” county’s evidence. We disagree.
       “A competent adult has the right to refuse medical treatment, including the right to
refuse psychotropic drugs. [Citation.] A court’s determination that a conservatee is
gravely disabled does not, by itself, justify imposing an order allowing involuntary
medication. [Citations.] [An LPS c]onservator[] may seek added authority over [a]
conservatee[], including a limitation on the conservatee’s right to refuse medical
treatment. The [LPS Act] refers to medication authority as imposing a ‘disabilit[y]’ on
the conservatee. (§ 5357, subd. (d).)” (S.A., supra, 57 Cal.App.5th at p. 55.) In order for
a trial court to impose a disability, suspending a gravely disabled conservatee’s right to
refuse psychiatric treatment, the conservator must prove by clear and convincing
evidence that the conservatee is incompetent to give or withhold informed consent.
(Riese v. St. Mary’s Hospital & Medical Center (1987) 209 Cal.App.3d 1303, 1322–
1323; S.A., at pp. 55–56.) The factors to be considered in determining a conservatee’s
mental capacity to give or withhold consent include “whether the conservatee lacks
mental capacity rationally to understand the nature of the medical problem, the proposed
treatment, and its attendant risks.” (S.A., at p. 56.)
       On review of an order imposing an involuntary psychiatric treatment disability, we
“must determine whether the record contains substantial evidence from which a
reasonable trier of fact could have made the finding of high probability demanded by this
clear and convincing standard of proof. [Citation.] We do not reweigh evidence.
[Citation.] We presume in favor of the judgment the findings of fact necessary to support
it.” (S.A., supra, 57 Cal.App.5th at p. 56.) “There is no statutory requirement the court
make an express finding of decisional incapacity. [Citation.] If sufficient evidence
supports the need for involuntary medication, the lack of express reasoning on the record
is not enough to support reversal.” (Id. at p. 57.)



                                              12.
       First, regarding J.D.’s capacity to understand the nature of his mental health
condition, the trial court had before it Clar’s report and J.D.’s testimony. As we noted
above, Clar’s report somewhat inconsistently described that J.D. had “fair insight into his
mental illness,” in one section of the report, but had “no insight into his mental illness or
need for mental health treatment” in another section of the report. Beyond those
characterizations of J.D.’s level of insight, the report described J.D.’s behavior and Clar’s
observations and conclusions. For instance, it described that J.D. “presented as confused
at times, as he provided responses that were out of context to past, present, and future”;
required repetition and rewording of questions to understand; “demonstrated anxious
behavior”; was at times not responsive to inquiries, in one instance responding, “yeah,” to
a question that did not seek a yes or no answer; appeared unable to concentrate on
inquiries; reported having ongoing paranoia; and was “often quiet and did not participate
in feedback regarding a future plan to comply with treatment.” Clar opined that J.D.’s
“autonomous judgment and capacity [we]re … impaired.” J.D.’s testimony demonstrated
similar limitations, such as repeatedly answering questions with, “I’m sorry, what?” (or
variations on that response) before giving a substantive answer. The trial court was in the
best position to assess J.D.’s testimony and any limitations apparent from his responses.
While the record contains evidence from which the trial court could perhaps have found
that J.D. understood the nature of his conditions, the record before us contains sufficient
evidence to support the trial court’s implied finding that there was a high probability J.D.
lacked the capacity to understand his mental illness.
       Second and third, as to whether J.D. understood the nature of the proposed
treatment and the attendant risks, again the trial court had before it Clar’s report which
stated that J.D. “was knowledgeable in the various psychotropic medications he [was]
administered[ and] demonstrated understanding the purpose of the medication[s] and how
they affect him[,]” but also opined that J.D. was “incapab[le of] provid[ing] adequate
informed consent to receive antipsychotic medication(s),” in the section of her report on

                                             13.
“current indices of grave disability” and his “disabilities are such that capacity for
informed consent and voluntary participation in treatment are significantly limited” in the
section of her report entitled “recommendations.” (Capitalization modified.) Also
relevant to J.D.’s capacity to understand the nature and risks of his treatment, Clar’s
report opined that J.D.’s autonomous judgment and capacity are impaired; when Clar
asked of J.D.’s plan for self-care upon release, J.D. “was often quiet and did not
participate in [discussion] regarding a … plan to comply with treatment”; and “[h]e
presented as confused at times, as he provided responses that were out of context to past,
present, and future.” Further, J.D. testified regarding his medications and symptoms.
With regard to his medications, he referred to taking “good meds” and that they reduced
his symptoms, and the times each day that he took medication. With regard to his
symptoms, J.D. described only that he “get[s] kind of worked up.” That understanding of
his symptoms stands in contrast to Clar’s description of J.D.’s symptoms at the time of
the interview—paranoia and anxiety; previously, when unmedicated, “psychotic
symptoms to the point of aggression, paranoia[,] and suicidal intent.” In light of the
evidence before the trial court and the court’s comment on the vagueness of J.D.’s
answers at the hearing, sufficient evidence was contained in the record to support the
court’s implied findings that a high probability existed J.D. did not have the capacity to
understand the nature of the proposed treatments and the attendant risks. The fact that the
record contains some evidence inconsistent with those conclusions does not compel a
contrary outcome.
       In short, while the record contains some conflicting evidence, clear and
convincing evidence supported the trial court’s finding that J.D. did not have the capacity
to give informed consent to treatment of his grave disability. We find no error.
                                      DISPOSITION
       The order is affirmed. All parties to bear their own costs.



                                             14.